Citation Nr: 1144748	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for an acquired psychiatric disorder, rated 30 percent from August 25, 2005, to January 10, 2006; 100 percent from January 11, 2006, to May 31, 2006; 30 percent from June 1, 2006, to June 8, 2009; 100 percent from June 9, 2009, to July 31, 2009; and 30 percent since August 1, 2009.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection and awarded a 30 percent rating for PTSD, effective August 25, 2005.  Following that initial rating action, temporary total ratings were assigned for the periods from January 11, 2006, to May 31, 2006, and June 9, 2009, to July 31, 2009, based on hospitalization pursuant to 38 C.F.R. § 4.29.

In various written statements in the claims file, the Veteran and his mother assert that the Veteran is unable to work due to his service-connected posttraumatic stress disorder (PTSD).  The record also contains records from the Social Security Administration (SSA) pertaining to SSA disability benefits granted for PTSD.  The Board interprets that evidence as raising a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.

Here, the Veteran and the record reasonably raised the issue of entitlement to TDIU while challenging the rating assigned for his PTSD.  Therefore, a TDIU claim is part of the claim for an increased rating for that service-connected disorder and the Board has jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran, in written statements, asserts that his service-connected psychiatric disorder is more severe than contemplated by his current 30 percent disability rating. 

The record shows that the Veteran was recently afforded a VA psychiatric examination in March 2011.  During that examination, he reported symptoms of feeling down and miserable, low patience, auditory hallucinations, anxiety, repetitive/ritualistic behavior, panic attacks, irritability, anger, and sleep difficulties, including nightmares.  He also reported violent behavior manifested by throwing things when others were not around.  Regarding social functioning, the Veteran reported that he got along okay with his two children but got into verbal arguments with his wife most days.  He denied friendships but did report activities and leisure pursuits to include watching television, cleaning, working on the house, and reading about gardening, tending vegetables, and tending cattle.  He denied going out to dinner and reported that if he went to Walmart, he went at 2:00 a.m. because it was not crowded then.  Occupationally, the Veteran reported that his usual occupation was as a machinist, but that he retired in 2005 due to psychiatric problems.

On mental status examination, the Veteran was clean, neatly groomed, and casually dressed.  The examiner described the Veteran's attitude as cooperative, guarded, and vague, indicating that the Veteran had to be encouraged to give his best effort on cognitive tasks and to be more specific on details that were inconsistent with his life history reports.  Attention and memory were intact, but again, the Veteran needed encouragement.  The Veteran's mood was anxious and his affect was constricted.  Speech and thought processes were unremarkable.  Thought content included suicidal ideation, ideas of reference, ruminations, and paranoid ideation.  Impulse control was noted as fair.  Regarding judgment and insight, the Veteran understood the outcome of his behavior and that he had a problem.  

The March 2011 VA examiner diagnosed anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS, diagnosed, and assigned a GAF score of 60.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, noting that the Veteran denied feeling an emotional reaction including fear, helplessness, or horror during any event during his Afghanistan service.  Therefore, it was unclear if criteria A for PTSD was met.  The examiner also noted that the Veteran's reports were not always consistent with common patterns in PTSD and were sometimes quite unusual.  The examiner questioned the validity of psychological tests, noting inconsistencies in the Veteran's reports and past notations in the record of symptom magnification in 2005 and unclarity in the extent of symptoms reported in February 2011.  The Veteran's presentation was determined to be suggestive of less than best effort, inconsistent reports, and exaggeration.  Therefore, the examiner found it difficult to reconcile the Veteran's reports during the examination with the past PTSD diagnosis. 

Considering the Veteran's presentation and history, the March 2011 examiner was unable to provide a link between the Veteran's symptoms and service-connected mental health problems without resorting to mere speculation.  The examiner found that the extent and nature of any emotional difficulties were clouded by the Veteran's less than candid presentation and inconsistent reports.  It was also noted that there appeared to be components related to Axis II, which is used for reporting personality disorders or mental retardation.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  However, the examiner did not provide an Axis II diagnosis or indicate which symptoms, if any, were attributable to an Axis II diagnoses.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, although the Veteran's March 2011 VA examination is not overly stale, the VA examiner indicated that the nature and extent of the Veteran's symptoms were unclear and was unable to attribute the Veteran's current psychiatric symptoms to his service-connected psychiatric disorder without resorting to speculation.  Without further clarification of the current severity of the Veteran's psychiatric symptoms attributable to his service-connected psychiatric disorder, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Board also notes that the March 2011 examiner did not indicate a review of the claims file, which includes Social Security Administration records pertaining to a grant of SSA disability benefits based on PTSD.  Therefore, the new VA examination should include a review of all pertinent evidence in the claims folder.  38 C.F.R. § 4.1 (2011).  Additionally, in view of the Veteran's contentions, that examination should include an assessment of the impact of his service-connected psychiatric disorder on his occupational and social functioning.  

Additionally, medical records appear to be outstanding.  The most recent VA medical records associated with the claims file are dated in January 2011.  However, the March 2011 VA examiner, in supporting the opinion offered, specifically referenced VA mental health treatment in February 2011.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with respect to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

Here, in addition to the 30 percent rating for a psychiatric disorder, the Veteran is in receipt of a 10 percent ratings for bilateral shin splints and a 0 percent rating for residuals of a fracture of the left middle finger.  His combined disability rating is 50 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are not met. Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for a higher rating for an acquired psychiatric disorder as the outcome of that pending claim may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending psychiatric claim.  Harris v. Derwinski, 1 Vet. App. 180  (1991). 

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that the examiner who performed a December 2008 VA psychiatric examination indicated that the Veteran was enrolled in school full time and was not considered to be unemployable due to his PTSD, standing alone.  However, that VA examiner did not consider the effect of the Veteran's other service-connected disabilities, either singly or jointly, on his ability to work. Moreover, the Board considers it significant that the December 2008 VA examination preceded and did not consider evidence that the Veteran has submitted regarding the worsening of his psychiatric symptoms since that examination and their adverse impact on his social and occupational functioning. 

In light of the evidence presented, it remains unclear to the Board whether one or more of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Centers in Birmingham and Tuscaloosa and the Central Alabama Veterans Health Care System East and West Campuses, dated since January 2011.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability and ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in December 2008 and March 2011, and the evidence suggesting that his overall mental health symptoms adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Thereafter, the VA examiner should state whether the Veteran's service-connected psychiatric disorder, shin splints, and residuals of a left middle finger fracture, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


